DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 03/17/2021.
Claims 4, 5 and 14 have been amended, and new claims 16-20 have been added.  Currently, claims 1-20 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,268,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Remarks

In view of the terminal disclaimer filed 03/17/2021, the double patenting rejection with respect to U.S. Patent No. 10,268,734 has been withdrawn.



Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for providing search results based on natural language classification of a search query, which comprises receiving a search query from a client device, obtaining classification and confidence information by applying natural language classification to the search query, generating search results based on the classification and confidence information, and providing the search results to the client device.
 
The closest prior art of record, Achan et al. (U.S. Publication No. 2009/0228353) teaches a method for classification of search engine queries and associated documents based on search engine query click log (see Abstract, Fig. 6 and [0036]) and one practical application of query classification in the facilitation of searching based on the resulting classification, which includes receiving a query, determining category or categories associated with the query, and returning search results based on query classification and percentages/probabilities associated with categories (see Fig. 7 and [0063]-[0064]).
Achan et al. fails to anticipate or render obvious the feature of wherein the obtaining the classification and confidence information comprises providing the search query to a natural language classification server with a host identifier to cause the natural language classification server to apply a custom natural language classification algorithm, associated with the host identifier, that has been preconfigured for a host server, based on resources previously provided by the host server to the natural language classification server, to direct the natural language classification server to apply the natural language classification to the search query, as in independent claim 1.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164